Citation Nr: 0713311	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  03-24 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disability.

2.  Entitlement to an initial compensable disability rating 
for coronary artery disease.

3.  Entitlement to an initial compensable disability rating 
for a left knee medial meniscal tear.

4.  For the period prior to August 27, 2003, entitlement to 
an initial compensable disability rating for traumatic 
arthritis of the right acromioclavicular (AC) joint.

5.  For the period beginning August 27, 2003, entitlement to 
a disability rating in excess of 10 percent for traumatic 
arthritis of the right AC joint.  

6.  Entitlement to an initial compensable disability rating 
for residuals of an arthrotomy of the first 
metatarsophalangeal joint (MTPJ) of the right foot with joint 
debridement for hallux limitus and with degenerative joint 
disease of the first MTPJ.

7.  Entitlement to an initial compensable disability rating 
for residuals of an arthrotomy of the first MTPJ of the left 
foot with joint debridement for hallux limitus and with 
degenerative joint disease of the first MTPJ.

8.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

9.  Entitlement to an initial compensable disability rating 
for an anal fissure.

10.  Entitlement to an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae with tinea 
versicolor.

11.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a fracture of the left index 
finger, including a nerve laceration along the radial aspect 
of the left index finger.

12.  Entitlement to an initial compensable disability rating 
for residuals of a fracture of the right great toe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active military duty from January 1975 
to January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  The Board remanded this matter in July 
2004.  

The original appeal included the issues of service connection 
for tinea versicolor,  right knee disability, residuals of a 
nerve laceration along the radial aspect of the left index 
finger, and back disability.  However, the RO granted service 
connection for each of these issues in a May 2006 rating 
decision.  As such, these issues are no longer on appeal.  
The claims file further shows that the current combined 
ratings for the veteran's service-connected disabilities 
total 20 percent from February 1, 2003.  Accordingly, the 
issue of entitlement to compensation benefits based on 
multiple noncompensable service-connected disabilities 
pursuant to the provisions of 38 C.F.R. § 3.324 (2006) has 
been rendered moot.


FINDINGS OF FACT

1.  Headaches had their onset during the veteran's service.

2.  Coronary artery disease is currently manifested by 
complaints of mild substernal chest discomfort and heart 
palpitations;  there is no record of the veteran taking 
continuous medication for coronary artery disease or a 
workload of greater than 7 METs but not greater than 10 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.

3.  The left knee medial meniscal tear is manifested by 
virtually no limitation of motion (0 to 130/140 degrees) with 
no showing of recurrent subluxation or lateral instability.  

4.  The traumatic arthritis of the right AC joint is 
manifested by x-ray evidence of degenerative arthritis in 
service.  Post-service findings show flexion and abduction to 
180 degrees each, and internal and external rotation to 90 
degrees each.     

5.  The residuals of an arthrotomy of the first MTPJ of the 
right and left feet are not analogous to amputation of either 
great toe with removal of the metatarsal head.

6.  The hemorrhoids are not shown to be large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.

7.  The anal fissure is currently manifested by normal 
movement and sphincter tone, and no abnormal masses palpated.

8.  The pseudofolliculitis barbae with tinea versicolor does 
not demonstrate evidence of exposure from 20 percent to 40 
percent of the entire body or 20 percent to 40 percent of 
exposed areas affected.  There is also no indication that the 
veteran participated in a systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  

9.  The residuals of a fracture of the left index finger, 
including a nerve laceration along the radial aspect of the 
left index finger is manifested by decreased sensation on the 
radial border of the index finger to the PIPJ (proximal 
interphalangeal joint).  Range of motion of the index finger 
showed metcarpophalangeal joint 90/90, proximal 
interphalangeal joint 0-95/100, digital interphalangeal joint 
60/70 or 80.  

10.  The residuals of a fracture of the right great toe are 
not manifested by x-ray findings of a current fracture or 
other symptomatology.  


CONCLUSIONS OF LAW

1.  Headaches were incurred during service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

2.  The criteria for an initial compensable rating for 
coronary artery disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7005 (2006).

3.  The criteria for an initial compensable rating for a left 
knee medial meniscal tear have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5260-5261 (2006).

4.  The criteria for an initial 10 percent rating, but no 
higher, for traumatic arthritis of the right 
acromioclavicular joint have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5201 (2006).

5.  The criteria for an initial compensable rating for 
residuals of an arthrotomy of the first metatarsophalangeal 
joint of the right foot with joint debridement for hallux 
limitus and with degenerative joint disease of the first 
metatarsophalangeal joint have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5280-5281 (2006).

6.  The criteria for an initial compensable rating for 
residuals of an arthrotomy of the first metatarsophalangeal 
joint of the left foot with joint debridement for hallux 
limitus and with degenerative joint disease of the first 
metatarsophalangeal joint have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5280-5281 (2006).

7.  The criteria for an initial compensable evaluation for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).

8.  The criteria for an initial compensable evaluation for 
anal fissure are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7335 (2006).

9.  The criteria for an initial rating in excess of 10 
percent for pseudofolliculitis barbae with tinea versicolor 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7806, and 7820 
(2006).

10.  The criteria for an initial rating in excess of 10 
percent for residuals of a fracture of the left index finger, 
including a nerve laceration along the radial aspect of the 
left index finger are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5229, 8515 
(2006).

11.  The criteria for an initial compensable evaluation for 
residuals of a fracture of the right great toe are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claims.

In the present case, the veteran was provided with the notice 
required by the VCAA in May 2003, July 2004, April 2005, and 
September 2005.  Collectively, these letters informed the 
veteran to send any pertinent evidence in his possession, 
informed him of the evidence required to substantiate the 
claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained.  The claims folder contains numerous service 
medical records, VA outpatient treatment records, private 
medical records, the veteran's DD214, and statements from the 
veteran in support of his claims.  In addition, the veteran 
was afforded a VA examinations in February 2003 and September 
2005.  The Board finds that VA has satisfied its duty to 
notify and to assist.  All obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board is also unaware 
of any such evidence.  The veteran acknowledged in an April 
2006 letter that he had "no other information or evidence to 
substantiate his claim."  Therefore, the Board is satisfied 
that VA has complied with its duty to assist the veteran in 
the development of the facts pertinent to his claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's granting of the service connection 
claim for headaches and increasing the initial disability 
rating for traumatic arthritis of the right AC joint, the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the awards.  As the 
Board is denying any increased ratings for the remaining 
issues on appeal, no additional effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran.  Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. 
Mar. 22, 2007).  For the above reasons, it is not prejudicial 
to the veteran for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2006) (harmless error).

II. Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  For a 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Headaches

The veteran is claiming service connection for headaches.  
Service medical records show complaints, treatment, and a 
diagnosis of headaches during service.  Post-service medical 
records from 2003 through 2005 show recurrent complaints of 
headaches by the veteran.  

In a September 2005 VA examination report, the veteran 
reported that his headaches began in the mid-1980s and is of 
two types.  The first type consisted of a pressure-like 
sensation beginning in the vertex and occasionally radiating 
to the left side of the veteran's head, not proceeded by aura 
and without accompanying nausea.  The second type of 
headaches is some photophobia associated headaches, which 
occur about four times weekly and last three to five hours.  
The physician diagnosed headaches, unspecified as to 
etiology, but beginning while the veteran was in the military 
service.

Upon review, the veteran's complaints of headaches are 
documented in service in the 1980s.  Although the cause of 
the headaches is unknown, a current diagnosis, continuity 
since service and a relationship between the current 
diagnosis and service is given.  Resolving all doubt in the 
veteran's favor, service connection for headaches is 
established.  38 C.F.R. § 3.102.  

III.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  At 
the time of an initial rating, separate, or staged, ratings 
can be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2006).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2006).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2006), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006).

Coronary Artery Disease

Service connection was granted for coronary artery disease in 
a March 2003 rating decision.  The RO assigned a 
noncompensable rating under Diagnostic Code (DC) 7005.

DC 7005 provides that arteriosclerotic heart disease with 
documented coronary artery disease resulting in chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent warrants a 100 percent evaluation.  More 
than one episode of acute congestive heart failure in the 
past year; or workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent warrants a 60 percent 
evaluation.  A workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram or echocardiogram, or X- ray 
warrants a 30 percent evaluation.  A workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope; or continuous 
medication required warrants a rating of 10 percent.  38 
C.F.R. § 4.104, Diagnostic Code 7005 (2006).

Upon review, the evidence does not support an initial 
compensable rating for coronary artery disease under DC 7005.  
There is no record of the veteran taking continuous 
medication for coronary artery disease.  VA examination 
report dated in February 2003 noted a history of intermittent 
irregularities of the veteran's heartbeat, but the veteran 
had never been on any medications for his problem.  The 
veteran was given a stress test and cardiac catheterization 
in service, but there were no objective findings.  
Examination revealed normal heart rate and regular blood 
pressure.  The heart did not appear to be enlarged and there 
were no distinct murmurs.  

A September 2005 VA examination report noted complaints of 
mild substernal chest discomfort, which occurred about four 
to five times a month while mowing the lawn or doing other 
exertion.  The veteran also complained of heart palpitations, 
which occurred about twice a week and lasted for a few 
seconds.  The September 2005 VA examiner estimated that based 
on the veterans description of his activities, his METs would 
be about 5 before symptoms occur; however, in light of his 
nearly normal cardiac catheterization findings, the September 
2005 physician scheduled the veteran for a stress test to 
further elucidate the cause of his symptoms and to determine 
a more accurate estimation of METs.   

The record shows that the veteran was scheduled for a stress 
test on October 2005, but he cancelled.  There are no other 
stress tests noted in the record.  Because the veteran failed 
to appear for his stress test in October 2005, there are no 
accurate estimations of METs.  As such, there are no clinical 
findings to support an initial compensable evaluation under 
DC 7005.  38 C.F.R. § 4.104.

As for other diagnostic codes, the veteran has not been 
diagnosed with endocarditis, pericarditis, or pericardial 
adhesions to warrant a higher initial evaluation under DC 
7001, 7002, or 7003.  Id.      

Left Medial Meniscal Tear

Service medical records indicate that the veteran was treated 
for left knee chondromalacia patellae.  MRI of the left knee 
dated in May 2000 revealed tears of both the medial and 
lateral menisci.  The veteran underwent a left knee 
arthroscopy for medial meniscal tear without complications.  
Based upon these findings, the RO granted service connection 
and assigned a noncompensable rating under DC 5260.

Under DC 5260, limitation of flexion of the knee is rated as 
follows: flexion limited to 60 degrees (0 percent); flexion 
limited to 45 degrees (10 percent); flexion limited to 30 
degrees (20 percent); and flexion limited to 15 degrees (30 
percent).  38 C.F.R. § 4.71a, DC 5260 (2006).  

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent).  See 38 C.F.R. § 4.71a, 
DC 5261 (2006).  VA standards describe normal range of motion 
of the knee as from 0 to 140 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2006).

Separate evaluations under DC 5260 (limitation of flexion) 
and DC 5261 (limitation of extension) for disability of the 
same joint may be assigned.  See VAOPGCPREC 9-2004 (Sept. 17, 
2004).

Limitation of motion of the left knee was not shown on VA 
examination dated in February 2003.  VA and private treatment 
records do not reveal left knee limitation of motion.  

VA examination report dated in September 2005 noted 
complaints of intermitted pain in the left knee.  The veteran 
noticed stiffness, which seemed to be more pronounced on the 
right knee than the left.  The veteran denied any giving or 
locking of the joints, or flare-ups.  There was no increased 
heat or swelling of the knee.   Range of motion testing 
showed virtually no limitation of motion (0 to 130/140).  As 
such, an initial compensable rating is not warranted under DC 
5260 or 5261, even when Deluca factors are considered.  
38 C.F.R. § 4.71a

As for an initial compensable rating under DC 5257 for 
recurrent subluxation or lateral instability, the Board notes 
that VA examination findings in September 2005 indicated no 
neurovascular deficit; no point tenderness; and no 
instability of the medial or lateral collateral ligament, as 
well as anterior and posterior cruciate ligaments.  McMurray 
test was negative.  There was also no swelling, increased 
heat, crepitus, and negative patellar ballottement.   
Although crepitus of the patellofemoral joint was 
demonstrated on VA evaluation performed in March 2004, there 
were no findings of recurrent subluxation or lateral 
instability.  Therefore, an initial compensable evaluation is 
not warranted under DC 5257.  Id.

Traumatic Arthritis of the Right AC Joint

In March 2003, the RO granted service connection for 
traumatic arthritis of the right AC joint and assigned a 
noncompensable rating.  In a May 2006, the RO assigned a 10 
percent rating effective August 27, 2003.  The issues before 
the Board are entitlement to a compensable evaluation prior 
to August 27, 2003, and entitlement to an evaluation in 
excess of 10 percent from August 27, 2003. 

The veteran's traumatic arthritis of the right AC joint has 
been rated under DC 5010 and 5201.  Under DC 5010, arthritis, 
due to trauma is to be rated as degenerative arthritis.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent disability 
rating is appropriate for disability with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent is appropriate with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.

In this case, the joint involved is the right (dominant) 
shoulder, which is evaluated under DC 5201 for limitation of 
motion of the arm.  Diagnostic Code 5201 provides for a 20 
percent evaluation for limitation of motion at shoulder 
level.  A 30 percent evaluation is also assigned if there is 
limitation of motion of the dominant arm midway between the 
side and the shoulder level involving the dominant arm.  The 
Board notes that normal range of motion of the shoulder is 
set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees.

Upon review, there is evidence of degenerative arthritis of 
the right shoulder in service.  An April 1999 x-ray report 
showed mild AC joint degenerative change with small inferior 
osteophyte formation.  The veteran has complained of pain in 
the right shoulder.  Therefore, an initial 10 percent rating 
is warranted under DC 5003 for degenerative arthritis of the 
right AC joint, even without demonstrating a compensable 
degree of limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

While an initial 10 percent rating is warranted under DC 
5003, a higher evaluation under DC 5201 is not warranted at 
any time during the claims period.  38 C.F.R. § 4.17a.  There 
is no evidence showing limitation of right shoulder in the 
February 2003 VA examination report.  An August 2003 VA 
clinical record showed limitation of motion for the left 
shoulder, but there were no findings involving the right 
shoulder.  VA examination report dated in September 2005 
indicated flexion and abduction to 180 degrees each, and 
internal and external rotation to 90 degrees each.  There was 
no muscular wasting, muscular weaknesses, crepitus, 
deformities, swelling or ballottement shown on evaluation.  
Id.  
  
As for other diagnostic codes, there is no evidence of 
nonunion or dislocation of the clavicle to warrant 
consideration under DC 5203.  Id.

In sum, an initial 10 percent rating, but no higher, is 
warranted under DC 5003 for traumatic arthritis of the right 
AC joint.  

Residuals of an Arthrotomy of the First MTPJ, Right and Left 
Feet 

In a May 2003 rating decision, the RO granted service 
connection for residuals of an arthrotomy of the first MTPJ, 
right and left feet.  The RO assigned an initial 
noncompensable disability rating for each under DC 5281. 

Under DC 5281, severe unilateral hallux rigidus is to be 
rated as severe hallux valgus.  38 C.F.R. § 4.71a; DC 5281.  
Hallux valgus is rated under DC 5280, which provides a 10 
percent rating when there is severe hallux valgus, equivalent 
to amputation of the great toe; or when there has been an 
operation with resection of the metatarsal head.

In this case, there is no evidence of an operation with 
resection of the metatarsal head on either foot.  Thus, there 
must be clinical findings equivalent to amputation of the 
great toe to warrant a 10 percent rating under DC 5280-5281.  
Id.  

Although the veteran complains of various symptoms, none of 
the objective findings are at a level of severity which is 
equivalent to this level of amputation.  Private medical 
records did not include clinical findings evidencing a level 
of severity equivalent to amputation of the great toe.  VA 
outpatient treatment records dated in March 2004, August 
2004, December 2004, April 2005, and May 2005 all documented 
limited and painful range of motion of the right first MTPJ; 
however, percentages were not included.   X-rays taken in 
April 2005 noted degenerative changes at the MTPJ of both 
feet.  These findings are not analogous to amputation of the 
great toe. 

Findings contained in VA examination reports also do not 
reflect that either toe disability is analogous to amputation 
of the great toe with removal of the metatarsal head.  The 
February 2003 VA examination report did not include any 
findings involving either foot.  VA examination report dated 
in September 2005 noted significant reduction in range of 
motion of the bilateral first MTPJ with the right being 
greater than the left.  Dorsiflexion of the right MTPJ was 
approximately 3-5 degrees with the left being 5-7 degrees.  
Plantar flexion of the right first MTPJ was noted to be 
approximately 3-5 degrees as well with similar findings noted 
upon the left.  Discomfort was experienced with passive 
dorsiflexion and plantar flexion of the right MPJ.  No 
crepitus was noted.  A mild hallux abductovalgus deformity 
was noted bilaterally.  Flexible digital contractures two 
through five.  Active flexion and extension of the left foot 
digits demonstrate a much greater versatility than that of 
the right foot.  A mild-to-moderate medial longitudinal arch 
height was noted with nonweightbearing.  Upon weightbearing, 
significant flattening is observed.  A rearfoot varus 
deformity is noted bilaterally.  The forefoot-to-rearfoot 
relationship was within normal limits and with weightbearing 
after pronation.  There was a residual of a rearfoot varus.  
The veteran demonstrated a non-antalgic gait pattern; 
however, he did favor his right lower extremity in which he 
attempted to stand more so upon the lateral aspect of the 
forefoot.  

Although these findings show a significant loss of motion in 
both great toes, they are still not analogous to amputation 
of the great toe with removal of the metatarsal head.  As 
such, an initial compensable disability rating for residuals 
of an arthrotomy of the first MTPJ of either foot is not 
warranted.  38 C.F.R. § 4.71a, DC 5280-5281.

Hemorrhoids

Service medical records show clinical findings and treatment 
for small external hemorrhoids on evaluation in May 1982.  
The RO granted service connection for hemorrhoids in a March 
2003 rating decision, assigning an initial noncompensable 
rating under DC 7336.  See 38 C.F.R. § 4.114.  Under DC 7336, 
a noncompensable rating for hemorrhoids, external or 
internal, is warranted for mild or moderate hemorrhoids.  A 
10 percent rating is warranted for large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
warranted for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  Id.

Upon review, post-service medical records do not show 
treatment for large or thrombotic hemorrhoids.  VA 
examination reports dated in February 2003 and September 2006 
did not show hemorrhoids.  The September 2005 VA physician 
specifically noted no external hemorrhoids present and that 
rectal examination showed no evidence of active bleeding.  An 
October 2004 VA clinical note indicated positive findings for 
internal hemorrhoid, but this was described as "pea size."  
No other post-service medical records reported active 
hemorrhoids on evaluation.  As there is clearly no medical 
treatment for, or evidence of, large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, a compensable rating under 
DC 7336 is not warranted.

Anal Fissure

Service medical records showed treatment of anal fissure in 
2000.  A rating decision dated in March 2003 granted service 
connection for an anal fissure, assigning an initial 
noncompensable rating under DC 7335.   

Under Diagnostic Code 7335, ratings are assigned based on the 
degree of impairment of sphincter control.  A noncompensable 
rating is for assignment when there is healed or slight 
impairment of sphincter control without leakage.  A 10 
percent rating is for assignment when there is constant 
slight or occasional moderate leakage.  A 30 percent rating 
is for assignment with occasional involuntary bowel movements 
necessitating the wearing of a pad.

VA examination report dated in February 2003 did not reveal 
any anal fissure problems.  Rectal examination showed no 
masses and no blood.  

VA clinical records dated in July 2005 noted complaints of 
frequent bleeding with bowel movements for approximately six 
months.  The veteran complained of rectal pain, burning, and 
itching.  He was using a rectal foam, ointment, or 
suppository and was taking stool softeners regularly.  
Evaluation revealed 4 external tags, but no external 
hemorrhoids seen.  An anterior anal fissure was identified.  
Digital rectal examination noted normal sphincter with good 
tone, prostate palpable, and no abnormal masses palpated.  
There was also normal rectal and sigmoid mucosa.  

A September 2005 VA examination report noted four skin tags 
present and one small anterior anal fissure.  Rectal 
examination showed normal movement and sphincter tone, and no 
abnormal masses were palpated.  There was no evidence of 
active bleeding.  The diagnosis was anal fissure and anal 
skin tags with current symptoms of bleeding on toilet tissue 
with approximately 50 percent of bowel movements.         

Upon review, there is no evidence on clinical evaluation of 
slight or occasional moderate leakage due to impairment of 
sphincter control.  As such, a compensable evaluation under 
DC 7332, 7335 is not warranted.  38 C.F.R. § 4.114.  

As for other diagnostic codes, there is no evidence of 
stricture of the rectum or anus or a prolapsed rectum to 
warrant consideration under DC 7333 or 7334.  Id.

Pseudofolliculitis Barbae with Tinea Versicolor

In a March 2003 rating decision, the RO granted service 
connection for pseudofolliculitis barbae, assigning an 
initial noncompensable rating under DC 7820.  In a May 2006 
rating decision, the RO, recharacterized the disability as 
pseudofolliculitis barbae with tinea versicolor, and assigned 
an initial rating of 10 percent.  

According to the rating criteria, infections of the skin not 
specifically listed, such as bacterial, fungal, viral, 
treponemal, and parasitic diseases, are evaluated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability picture.  
38 C.F.R. § 4.118, Diagnostic Code 7820.  The medical 
evidence, particularly the September 2005 VA examination 
report, indicates that the veteran's pseudofolliculitis 
barbae primary involves scattered, slightly hyperpigmented 
papules throughout the beard, arms, back, chest, and legs.  
The tinea versicolor is primary confined to his back and neck 
with occasional symptoms of his lower face area.  The 
predominant disability picture is most analogous to 
dermatitis, which is rated under Diagnostic Code 7806.

Under DC 7806, a 10 percent evaluation for dermatitis or 
eczema requires evidence of exposure to at least 5 percent, 
but less than 20 percent, of the entire body or at least 5 
percent, but less than 20 percent, of exposed areas affected; 
or the need for intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12- month 
period.  The next higher rating of 30 percent requires 
evidence of exposure from 20 percent to 40 percent of the 
entire body or 20 percent to 40 percent of exposed areas 
affected; or the need for systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The highest rating allowable pursuant 
to this Code, 60 percent, requires evidence of exposure to 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or the need for constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Code 7806 (2006). 

In a September 2005 VA examination report, the physician 
indicated that the veteran had scattered, slightly 
hyperpigmented papules throughout the beard area, 
particularly on the neck.  No papules were currently 
appreciated in the posterior scalp.  There were a few small 
.1 to .5 millimeter (mm.) hidden scars scattered across the 
beard area.  These were not disfiguring and represented less 
than 5 percent of the body surface area and 10 percent of 
exposed areas.  A total of 15 percent of exposed areas were 
affected by the pseudofolliculitis barbae.  

Examination of the arms, back, chest, and legs showed 
scattered irregular hypopigmented macules, .5 to 2 centimeter 
(cm.) in diameter across his upper back and shoulders.  There 
were also 1 to 2 cm. hypopigmented macules across his lower 
face and just anterior to the hairline at his temples.  There 
was slight silvery flaking on these.  10 percent of the body 
surface was affected and 10 percent of exposed areas were 
affected.  This was not disfiguring.  There was no scarring 
associated with these lesions. 

The above findings do not demonstrate evidence of exposure 
from 20 percent to 40 percent of the entire body or 20 
percent to 40 percent of exposed areas affected.  There is 
also no indication that the veteran participated in a 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  
According to the September 2005 VA examination report, the 
veteran used selenium sulfide (an anti-infective agent) and 
clotrimazole cream (an antifungal medication) at bedtime 
approximately half the months out of the year.  As such, an 
initial rating in excess of 10 percent is not warranted under 
DC 7806.

The veteran could also be rated by analogy pursuant to 
Diagnostic Code 7800, disfigurement of the head, face or 
neck.  A 10 percent evaluation is warranted for scars of the 
head, face, and neck when there is one characteristic of 
disfigurement. A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement.   

A Note provides that the eight characteristics of 
disfigurement are: skin indurated and inflexible in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches; skin hypo-or hypopigmented in an area 
exceeding six square inches; scar adherent to the underlying 
tissue; surface contour of scar elevated or depressed on 
palpation; scar at least one-quarter inch in length; or scar 
five or more inches in length. 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2006).

Upon review, the medical evidence, particularly the September 
2005 VA examination report, does not indicate more than 
abnormal skin texture for any of the listed characteristics 
of disfigurement.  Moreover, the veteran does not exhibit any 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, or lips.  As such, an initial disability rating in 
excess of 10 is not warranted under DC 7800.  

In sum, a rating in excess of 10 percent for 
pseudofolliculitis barbae with tinea versicolor is not 
warranted.  38 C.F.R. § 4.118.

Residuals of a Fracture of the Left Index Finger 

In a March 2003 rating decision, the RO granted service 
connection for residuals of a fracture, left index finger, 
and assigned an initial noncompensable rating.  In a May 2006 
rating decision, the RO recharacterized the disability as 
status post fracture, proximal phalange, left index finger 
with minimal impairment of the median nerve, and assigned a 
10 percent rating, effective February 1, 2003.  The issue 
before the Board is whether the veteran is entitled to an 
initial rating in excess of 10 percent for left index finger 
disability. 

The veteran's left index finger disability is rated under DC 
5229 and 8515.  Under DC 5229, which governs limitation of 
motion of the long finger, a noncompensable rating is 
warranted for a gap of less than one inch (2.5 cm.) between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or with 
extension limited by no more than 30 degrees.  A 10 percent 
rating is warranted for gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, or 
with extension limited by more than 30 degrees.  38 C.F.R. § 
4.71a, DC 5229.

Upon review, an initial 10 percent rating is not warranted 
under DC 5229.  In a September 2005 VA examination report, 
range of motion of the index finger showed metcarpophalangeal 
joint 90/90, proximal interphalangeal joint 0-95/100, digital 
interphalangeal joint 60/70 or 80.  The veteran was able to 
make a fist, but no quite to the palm of the hand with the 
tip of the index finger, which remained approximately 4 mm. 
away from the palm of the hand at proximal flexion crease.  
The rest of the motions of the hand were normal.   The 
remaining VA and private medical records did not reveal any 
clinical findings to support a 10 percent rating under DC 
5229.  38 C.F.R. § 4.71a.

Under DC 8515, for the minor or nondominant hand, incomplete 
paralysis of the median nerve warrants a 10 percent 
evaluation; moderate incomplete paralysis of the median nerve 
warrants a 20 percent evaluation and; severe incomplete 
paralysis of the median nerve warrants a 40 percent 
evaluation.  Complete paralysis of the median nerve, with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normal, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the place of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, and the index and middle finger 
remain extended; cannot flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb at the right 
angle to the palm; flexion of the wrist weakened; pain with 
tropical disturbances warrants a 60 percent evaluation.  
38 C.F.R. § 4.124a, DC 8515.  

VA orthopedic and neurological examinations dated in 
September 2005 revealed decreased sensation on the radial 
border of the index finger to the PIPJ (proximal 
interphalangeal joint), which warranted the current 10 
percent rating.  However, there was not a complete loss of 
sensation on this acral part.  Sensation was intact to pin, 
touch, and proprioception elsewhere.  Deep tendon reflexes 
were 1+ and symmetrical.  There were no pathological 
reflexes.  Overall, VA and private medical records fail to 
show any neurological problems associated with the left index 
finger to warrant a higher initial rating.  In short, the 
clinical findings do not support a higher initial rating 
under DC 8515.  38 C.F.R. § 4.124a.  

Residuals of a Fracture of the Right Great Toe

In a March 2003 rating decision, the RO granted service 
connection for residuals of a fracture of the right great toe 
based upon service medical records showing a fractured right 
great toe in 1993.  VA examination report dated in February 
2003 revealed no residuals associated with the fracture of 
the right great toe.  Based upon the above, the RO assigned 
an initial noncompensable rating under DC 5284.

Under DC 5284, a moderate foot injury warrants a 10 percent 
rating, a moderately severe foot injury warrants a 20 percent 
rating, and a severe foot injury warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, DC 5284.

VA and private outpatient treatment records did not reveal 
residuals associated with the fractured right great toe.  X-
ray report dated in April 2005 showed no fracture.  A 
September 2005 VA examination report noted clinical findings 
to support a diagnosis of hallux limitus with osteoarthritis 
involving the right first metatarsophalangeal joint.  
However, there were no findings relating to his fractured 
right great toe from service.  Thus, there is no basis for an 
initial compensable rating under DC 5284 for residuals of a 
fracture of the right great toe.  38 C.F.R. § 4.71a.  As 
noted above, the veteran's right first metatarsophalangeal 
joint is separately under DC 5280-5281.  

Conclusion

In sum, service connection for chronic headache disability is 
warranted.  In addition, an initial 10 percent rating, but no 
higher, is warranted for traumatic arthritis of the right AC 
joint.  Otherwise, the veteran's claims for entitlement to 
higher initial disability ratings for coronary artery 
disease, left knee medial meniscal tear, residuals of an 
arthrotomy of the first MTPJ of the right and left feet, 
hemorrhoids, anal fissure, pseudofolliculitis barbae with 
tinea versicolor, residuals of a fracture of the left index 
finger, and residuals of a fracture of the right great toe 
are denied.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of these 
claims that would give rise to a reasonable doubt in favor of 
the veteran; the benefit-of-the- doubt rule is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).



Extraschedular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's service-connected disabilities.  In 
that regard, the Board does not find that record reflects 
that the veteran's disabilities on appeal has caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  No periods of extensive hospitalization due to 
service-connected disability were noted in the record, or 
otherwise claimed by the veteran.  A September 2005 VA 
physician indicated that the veteran's right foot problems 
would severely restrict his ability to perform duties as an 
electrician; however, the veteran is currently employed as a 
bus driver and there are no physical limitations that would 
interfere with his ability to perform his current work, or 
perform his activities of daily living.  In light of the 
foregoing, the Board finds that it is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) for assignment of an extra-schedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for headaches is granted.

An initial compensable disability rating for coronary artery 
disease is denied.

An initial compensable disability rating for a left knee 
medial meniscal tear is denied.

An initial 10 percent disability rating, but no higher, for 
traumatic arthritis of the right AC joint is allowed, subject 
to the regulations governing the award of monetary benefits.

An initial compensable disability rating for residuals of an 
arthrotomy of the first MTPJ of the right foot with joint 
debridement for hallux limitus and with degenerative joint 
disease of the first MTPJ is denied.

An initial compensable disability rating for residuals of an 
arthrotomy of the first MTPJ of the left foot with joint 
debridement for hallux limitus and with degenerative joint 
disease of the first MTPJ is denied.

An initial compensable disability rating for hemorrhoids is 
denied.

An initial compensable disability rating for an anal fissure 
is denied.

An initial disability rating in excess of 10 percent for 
pseudofolliculitis barbae with tinea versicolor is denied.

An initial disability rating in excess of 10 percent for 
residuals of a fracture of the left index finger with 
residuals of a nerve laceration along the radial aspect of 
the left index finger is denied.

An initial compensable disability rating for residuals of a 
fracture of the right great toe is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


